Citation Nr: 1605247	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  09-11 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbosacral strain prior to August 11, 2015, and in excess of 40 percent thereafter.  

2.  Entitlement to an extraschedular rating for lumbosacral strain.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1999 to December 1999.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2012.  The claim for entitlement to a higher initial disability evaluation for low back strain was previously before the Board in July 2012 and January 2015 and remanded for additional development.

The issue of entitlement to a TDIU has been raised as a component of the increased rating claims on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to an extraschedular rating for lumbosacral strain and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  From November 30, 2007 to August 10, 2015, even considering the Veteran's pain and corresponding functional impairment, including during flare-ups, the Veteran's lumbosacral strain was productive of forward flexion to no less than 40 degrees; it was not productive of ankylosis or intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks during the past 12 months.

2.  Since August 11, 2015, resolving all reasonable doubt in the Veteran's favor, given her pain and corresponding functional impairment, including during flare-ups, the Veteran's lumbosacral strain was productive of forward flexion of the thoracolumbar spine limited to 30 degrees or less with no ankylosis; it was not productive of ankylosis or intervertebral disc syndrome with incapacitating episodes having a total duration of at least at least 6 weeks during the past 12 months.

3.  From November 30, 2007 to August 10, 2015, the Veteran's lumbosacral strain was productive of radiculopathy of the right lower extremity that resulted in disability analogous to mild incomplete paralysis of the sciatic nerve.

4.  From November 30, 2007 to August 10, 2015, the Veteran's lumbosacral strain was productive of radiculopathy of the left lower extremity that resulted in disability analogous to mild incomplete paralysis of the sciatic nerve.

5.  Since August 11, 2015, the Veteran's lumbosacral strain was productive of radiculopathy of the right lower extremity best characterized as moderate incomplete paralysis of the sciatic nerve. 

6.  Since August 11, 2015, the Veteran's lumbosacral strain was productive of radiculopathy of the left lower extremity best characterized as moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  From November 30, 2007 to August 10, 2015, the criteria for a disability rating in excess of 20 percent for lumbosacral strain have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5237-5243 (2015).

2.  Since August 11, 2015, the criteria for a disability rating in excess of 40 percent for lumbosacral strain have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5292, 5293, 5295 (2003); DC 5237-5243 (2015).

3.  From November 30, 2007 to August 10, 2015, the criteria for a separate 10 percent evaluation for radiculopathy of the right lower extremity have been met. 38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.321, 4.124a Diagnostic Code (DC) 8520 (2015).

4.  From November 30, 2007 to August 10, 2015, the criteria for a separate 10 percent evaluation for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.321, 4.124a Diagnostic Code (DC) 8520 (2015).

5.  Effective August 11, 2015, the criteria for a separate 20 percent evaluation for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.321, 4.124a Diagnostic Code (DC) 8520 (2015).

6.  Effective August 11, 2015, the criteria for a separate 20 percent evaluation for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.321, 4.124a Diagnostic Code (DC) 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act (VCAA) Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

This appeal arises from disagreement with the initial disability rating that was assigned following the grant of service connection.  Since the claim was for service connection and it was granted, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2013).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). The claims file contains service treatment records, VA treatment records, reports of VA examinations, and private treatment records.  Findings from the examinations reports are adequate for the purposes of deciding the claims on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran was afforded a hearing before a Veterans Law Judge (VLJ) in May 2012 in which she presented oral argument in support of her increased rating claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ asked specific questions directed at identifying the Veteran's symptoms, and the Veteran volunteered her treatment history.  Further, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  The Board finds that the duties set forth in 38 C.F.R. § 3.103(c)(2) were met, and the Board may proceed with a decision.  

Pursuant to the January 2015 Board remand directives, the Veteran was provided a VA examination of the thoracolumbar spine in August 2015 and additional treatment records were obtained.  The Board finds that the RO substantially complied with the January 2015 remand orders and no further action is necessary in this regard.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (where there is substantial compliance with the Board's remand instructions a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998)).

For the foregoing reasons, the Board concludes that VA made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate DCs identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

If a Veteran appeals a rating decision seeking an increased rating for a disability for which service connection has already been established, such as here, then the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  More recently the Court has held that even in a claim for an increase in the level of an already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus in deciding this claim, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record. 

VA regulations require that disability evaluations be based upon the most complete evaluation of the condition that can be feasibly constructed with interpretation of examination reports, in light of the whole history, so as to reflect all elements of the disability.  Medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2014). 

The Veteran's statements describing the symptoms of his service-connected disability are deemed competent evidence.  38 C.F.R. § 3.159(a)(2) (2014).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

Under VA's Rating Schedule, disabilities of the spine, are to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2014).

Under the General Rating Formula, a 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating; unfavorable ankylosis of the entire spine warrants a 100 percent evaluation.  Id.

The notes listed below apply to the General Rating Formula for Diseases and Injuries of the Spine: Note (1) Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  
Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  

For purposes of evaluation under Diagnostic Code 5243 (Intervertebral Disc Syndrome), an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2014).

If intervertebral disc syndrome is presented in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes, or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (2).

The Veteran seeks a higher initial rating for her lumbosacral strain, which is currently rated 20 percent disabling prior to August 11, 2015, and 40 percent disabling thereafter.  There are separate 10 percent ratings in effect for peripheral neuropathy of the right and left lower extremities associated with lumbosacral strain effective August 11, 2015.  There are no separate disability ratings in effect for any other associated neurologic impairment.  Consideration of associated objective neurologic abnormalities is inherent in the evaluation of the claim on appeal.  See Note (1) following 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

A.  Lumbosacral strain

i.  November 30, 2007 to August 11, 2015

After a careful review of the record, the Board finds that the Veteran's lumbosacral strain warrants no more than a 20 percent disability rating prior to August 11, 2015.  

At the January 2008 VA examination, forward flexion was 90 degrees and decreased to 85 degrees after two repetitions due to pain.  The Veteran was not able to do a third repetition due to pain in her lower back.  The rotation of her lumbar spine was normal at 30 degrees and no loss of excursion after three repetitions, and extension was 12 degrees and decreased to 7 degrees after three repetitions due to pain, left lateral flexion was 25 degrees and decreased to 22 degrees after three repetitions, and right lateral flexion was 30 degrees and decreased to 28 degrees after three repetitions due to pain.   The examiner diagnosed chronic lower back sprain.  The Veteran denied any incapacitating episodes over the last year.

Private treatment records showed flexion to 40 degrees in April 2009, 85 degrees in May 2009, and 45 degrees in June 2009.  The September 2009 VA examination noted good range of motion of the spine, but some pain with movement.

After review of the competent medical evidence regarding the Veteran's lumbosacral strain, a rating in excess of 20 percent prior to August 11, 2015 is not warranted because the evidence on file does not show forward flexion of the thoracolumbar spine of 30 degrees or less, nor does it show ankylosis.  The range of motion findings are inconsistent with ankylosis.  Further, the evidence does not show a diagnosis of intervertebral disc syndrome of the thoracolumbar spine with incapacitating episodes.  

ii.  Since August 11, 2015

After a careful review of the record, the Board finds that the Veteran's lumbosacral strain warrants no more than a 40 percent disability rating since August 11, 2015.  

At the August 2015 VA examination, the Veteran reported no incapacitating episodes in the last year.  Range of motion testing showed forward flexion to 25 degrees, and 10 degrees after three repetitions due to pain fatigue, and lack of endurance.  The examiner diagnosed intervertebral disc syndrome, but noted no episodes of acute signed and symptoms due to IVDs that required bed rest prescribed by a physician in the past 12 months.  Accordingly, a rating in excess of 40 percent prior is not warranted.

B.  Separate Evaluations for Neurological Impairment

Considering the orthopedic manifestations of a lumbar spine disability, VA regulations also require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code.  The Veteran's service-connected radiculopathy of the right and left lower extremities associated with lumbosacral strain have each currently been assigned separate 10 percent disability ratings under 38 C.F.R. § 4.124a, DC 8720, effective August 11, 2015.  After a careful review of the record, the Board finds that the Veteran's radiculopathy of the right and left  lower extremities warrant separate 10 percent evaluations from November 30, 2007 to August 11, 2015, and separate 20 percent evaluations thereafter.

Under DC 8720, disability ratings of 10 percent, 20 percent, and 40 percent are assignable for incomplete paralysis of the sciatic nerve which is mild, moderate, or moderately severe in degree, respectively.  A 60 percent disability rating is warranted for severe incomplete paralysis with marked muscle atrophy.  The maximum 80 percent disability rating is warranted when there is complete paralysis of the sciatic nerve, which contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  38 C.F.R. 4.124a, Diagnostic Code 8520.  The Board notes that in rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

i.  November 30, 2007 to August 11, 2015

At the January 2008 VA examination, the Veteran reported numbness at the level of her buttocks as well as needles and tingling at the level of her feet on occasion.  She reported pain in her hips, groin, and lower back radiated down to her posterior legs, all the way down to the plantar areas of her feet and was usually it is worse on the right side.  This condition of radiculopathy to her lower extremities with paresthesias to her lower extremities was especially triggered with long driving for more than one hour.  In March and April 2009 VA treatment records, she continued to report pain radiating to her lower extremities.  At the September 2009 VA examination, the examiner diagnosed lumbar sprain/strain and facet syndrome with radicular symptoms bilaterally right worse than left. 

The Veteran's private chiropractor wrote a letter in August 2012 noting that the Veteran had been under his care for years for her chronic sciatica.

Consequently, the Board finds that separate 10 percent evaluations are warranted under DC 8720 for radiculopathy of the right and left lower extremities from November 30, 2007 (the date of the veteran's claim) to August 11, 2015.  See 38 C.F.R. § 4.124a.  A higher evaluation is not warranted as there is no evidence that the Veteran's radiculopathy is moderate, moderately sever, or severe in degree.  



ii.  Since August 11, 2015

At the August 2015 VA examination, the examiner diagnosed radiculopathy and indicated involvement of the sciatic nerve.  He noted constant pain (may be excruciating at times) was moderate, intermittent pain (usually dull) was severe, paresthesias and/or dysesthesias was moderate, and numbness was moderate for the right and left lower extremities.

Consequently, the Board finds that separate 20 percent evaluations are warranted under DC 8720 for radiculopathy of the right and left lower extremities from August 11, 2015, the date of the VA examination showing symptoms of radiculopathy characterized as moderate.  See 38 C.F.R. § 4.124a.  A higher evaluation is not warranted as there is no evidence that the Veteran's radiculopathy is moderately severe or severe in degree.  

Aside from radiculopathy of the right and left lower extremities, there is no medical evidence or lay report of bowel, bladder, or other objective neurologic abnormalities associated with the spinal disability throughout the appeal period, so additional ratings are not warranted.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  


ORDER

From November 30, 2007 to August 10, 2015, an evaluation in excess of 20 percent for lumbosacral strain is denied.

Since August 11, 2015, an evaluation in excess of 40 percent for lumbosacral strain is denied.

From November 30, 2007 to August 10, 2015, a separate 10 percent evaluation for radiculopathy of the right lower extremity is granted, subject to the regulations governing monetary awards.

From November 30, 2007 to August 10, 2015, a separate 10 percent evaluation for radiculopathy of the left lower extremity is granted, subject to the regulations governing monetary awards.

Effective August 11, 2015, a separate 20 percent evaluation for radiculopathy of the right lower extremity is granted, subject to the regulations governing monetary awards.

Effective August 11, 2015, a separate 20 percent evaluation for radiculopathy of the left lower extremity is granted, subject to the regulations governing monetary awards.


REMAND

At the August 2015 VA examination, the examiner noted the Veteran used to work as a behavioral specialist working with children with autism as an instructional aid and stopped in 2004 due in part to her back.  She had trouble from chasing after the children, keeping up with the kids, being on the floor, crawling, and sitting in the little kids' chairs.  The examiner noted that the Veteran subsequently worked as an administrative assistant, but was quite limited in that job as well due to the need to squat for filing, carrying files, sitting at a desk for extended periods of time.

In this decision, the Board increased the Veteran's schedular rating for radiculopathy of the right and left lower extremities effective August 11, 2015.  In light of the Board's favorable action, the Veteran meets the schedular requirements for TDIU, and more information Veteran's education, training, and work history is needed to determine entitlement to TDIU.

Moreover, any development affecting the TDIU issue may have an impact on the complete picture of the Veteran's service-connected disabilities and their effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issue of entitlement to an extraschedular rating for service-connected lumbosacral strain will also be remanded.  The Board notes that in exceptional circumstances, where the schedular evaluations are found to be inadequate, 38 C.F.R. § 3.321(b)(1) provides that a Veteran may be awarded a rating higher than that encompassed by the schedular criteria.  Under the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  If exceptional circumstances are found, the matter must be referred to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of assignment of an extraschedular evaluation.  See id.  

In light of Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), the Board finds that the AOJ must consider whether to refer the issues of whether the Veteran is entitled to an extraschedular rating for her service-connected lumbosacral strain alone, or whether he is entitled to an extraschedular rating with regard to the combined effect of his service-connected disabilities.

At the May 2012 Board hearing, the Veteran raised a claim for service connection for an acquired psychiatric disorder, to include as secondary to lumbosacral strain.  This issue is within the scope of this matter pursuant to 38 U.S.C.A. § 5103A(g) (West 2014).  On this basis, it is intertwined with the remanded appeal for a TDIU and an extraschedular rating for his service-connected lumbosacral strain because an acquired psychiatric disorder, if service-connected, will need to be considered when determining whether the Veteran's service-connected disabilities preclude employment.  Accordingly, the Board finds a VA examination is warranted to determine whether an acquired psychiatric disorder is at least as likely as not related to service or service-connected lumbosacral strain.

On remand, the RO should ask the Veteran to identify any additional, pertinent medical treatment for her service-connected conditions.  Any additional, pertinent VA or private treatment records should be associated with the file.  The RO should also ask the Veteran to submit any additional, pertinent lay statements relating to her claim.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran complete VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and advise her that if she does not return VA Form 21-8940 or otherwise provide information on his employment and educational history it may adversely affect the claim for a TDIU.

2.  Contact the Veteran and ask that she identify any outstanding VA and non-VA records pertaining to her lumbosacral strain and/or acquired psychiatric disorder that are not already of record.  The AOJ should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment.  Any negative response should be in writing and associated with the claims file.

3.  Notify the Veteran that she may submit lay statements from herself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of her in-service and post-service psychiatric symptoms; the nature, extent and severity of her lumbosacral strain; and her ability to work due to her service-connected conditions.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  After associating all outstanding records regarding the Veteran's psychiatric disorder(s) with the claims folder, afford the Veteran an appropriate VA examination.  The examiner must identify all psychiatric disabilities found to be present.  Thereafter, the examiner is requested to provide an opinion as to the following:

a. whether it is at least as likely as not that the Veteran has a psychiatric disability that is related to or had its onset in service.

b. whether it is at least as likely as not that any diagnosed psychiatric disability was caused by or aggravated by the Veteran's service-connected lumbosacral strain.

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

5.  After completing all development set forth in paragraphs 1-4 above, arrange for the Veteran to undergo a VA examination, to be conducted, if possible, by a vocational specialist, to evaluate the severity of her service-connected disabilities and how they impact her ability to work.  The examiner is asked to review the pertinent evidence, including the Veteran and her husband's lay assertions, and undertake any indicated studies. 

Then, based on the results of the examination, the examiner is asked to provide an assessment of the current nature and severity of the Veteran's disabilities.  This should include the frequency, severity, and duration of all symptoms in her daily life, and an evaluation of the limitations and restrictions imposed by his service-connected impairments on such work activities as sitting, standing, walking, lifting, carrying, pushing, and pulling. 

Also, please articulate the reasoning underpinning all opinions.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

6.  Thereafter, the RO must consider whether to forward the case to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating with respect to the Veteran's service-connected lumbosacral strain.

7.  Then adjudicate whether service connection is warranted for psychiatric disability and then readjudicate the appeal.  If any benefit sought remains denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


